


Exhibit 10.120

 

SUPPLEMENT No. 14 dated as of February 2, 2012 to the Guaranty and Collateral
Agreement (the “Collateral Agreement”) dated as of February 21, 2008, among
RADIATION THERAPY SERVICES HOLDINGS, INC., a Delaware corporation (“Parent”),
RADIATION THERAPY SERVICES, INC., a Florida corporation (“Borrower”), each
subsidiary of Borrower listed on Schedule I thereto (each such subsidiary
individually a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”); the Subsidiary Guarantors and Borrower are referred to
collectively herein as the “Grantors”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION (as successor to WACHOVIA BANK, NATIONAL ASSOCIATION), (“Wells”), as
Collateral Agent (in such capacity, the “Collateral Agent”).

 

A.          Reference is made to the Credit Agreement dated as of February 21,
2008 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Parent, Borrower, the lenders from time to time party
thereto, Wells, as Administrative Agent and the other financial institutions
party thereto.

 

B.          Capitalized terms used in this Agreement and not otherwise defined
in this Agreement shall have the meanings assigned to such terms in the Credit
Agreement and the Collateral Agreement referred to therein.

 

C.          The Grantors have entered into the Collateral Agreement in order to
induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit. Section 7.14 of the Collateral Agreement provides that additional
Subsidiaries of Borrower may become Subsidiary Guarantors under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
Subsidiary Guarantors under the Collateral Agreement in order to induce the
Lenders to make additional Loans and the Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.   In accordance with Section 7.14 of the Collateral Agreement, the
New Subsidiary by its signature below becomes a Subsidiary Guarantor and a
Grantor under the Collateral Agreement with the same force and effect as if
originally named therein as a Subsidiary Guarantor and a Grantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Collateral
Agreement applicable to it as a Subsidiary Guarantor and Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor and Subsidiary Guarantor thereunder are true and correct on and as
of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Collateral Agreement), does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all
the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Collateral Agreement) of the New Subsidiary. Each reference to a
“Subsidiary Guarantor” or “Grantor” in the Collateral Agreement shall be deemed
to include the New Subsidiary. The Collateral Agreement is hereby incorporated
in this Agreement by reference.

 

1

--------------------------------------------------------------------------------


 

SECTION 2.   The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.   This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or Adobe PDF email shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

SECTION 4.   The New Subsidiary hereby represents and warrants that set forth
(a) under its signature hereto is (i) the true and correct legal name of the New
Subsidiary, (ii) its jurisdiction of formation, (iii) its Federal Taxpayer
Identification Number and its organizational identification number and (iv) the
location of its chief executive office and (b) on Schedule I hereto all Capital
Stock, Instruments, Copyright, Patent and Trademark registrations, applications
and licenses owned by such New Subsidiary.

 

SECTION 5.   Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.   Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof and in the Collateral Agreement; the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 8.   All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

 

SECTION 9.   The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

 

GOLDSBORO RADIATION THERAPY SERVICES, INC.

 

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

Name:

Bryan J. Carey

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Legal Name:  Goldsboro Radiation Therapy

 

 

Services, Inc.

 

 

Federal Tax ID:  56-1902589

 

 

State Org. ID:  0359183

 

 

Jurisdiction of Formation:  North Carolina

 

 

Location of Chief Executive Office: 2802

 

 

McLamb Place, Goldsboro, NC 27534

 

[RTS - Supplement to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS COLLATERAL AGENT

 

 

 

 

 

By:

/s/ Kent S. Davis

 

 

Name:

Kent S. Davis

 

 

Title:

Managing Director

 

[RTS - Supplement to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

to the Supplement No. 14

to the Collateral Agreement

 

CAPITAL STOCK

 

 

 

 

 

 

 

Number and

 

 

 

 

 

Number of

 

Registered

 

Class of

 

Percentage of

 

Issuer

 

Certificate

 

Owner

 

Capital Stock

 

Ownership

 

 

 

 

 

 

 

 

 

 

 

Goldsboro Radiation Therapy Services, Inc.

 

 

 

North Carolina Radiation Therapy Management Services, LLC

 

None

 

100

%

 

DEBT SECURITIES

 

 

 

Principal

 

 

 

 

 

Issuer

 

Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

 

 

 

INTELLECTUAL PROPERTY

 

I.             Copyright Registrations

 

 

 

 

 

Registration

 

Expiration

 

Registered Owner

 

Title

 

Number

 

Date

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

 

 

 

II.            Copyright Applications

 

 

 

 

 

Registration

 

Date

 

Registered Owner

 

Title

 

Number

 

Filed

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

III.          Copyright Licenses

 

 

 

 

 

 

 

Registration

 

Expiration

 

Licensee

 

Licensor

 

Title

 

Number

 

Date

 

 

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

 

 

 

 

 

IV.          Patents

 

 

 

 

 

Registration

 

Expiration

 

Registered Owner

 

Mark

 

Number

 

Date

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

 

 

 

V.            Patent Applications

 

 

 

 

 

Registration

 

Date

 

Registered Owner

 

Mark

 

Number

 

Filed

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

 

 

 

VI.          Patent Licenses

 

 

 

 

 

 

 

Registration

 

Expiration

 

Licensee

 

Licensor

 

Mark

 

Number

 

Date

 

 

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

 

 

 

 

 

VII.         Trademark Registrations

 

 

 

 

 

Registration

 

Expiration

 

Registered Owner

 

Type

 

Number

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VIII.       Trademark Applications

 

 

 

 

 

Registration

 

Date

 

Registered Owner

 

Type

 

Number

 

Filed

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

IX.          Trademark Licenses

 

 

 

 

 

 

 

Registration

 

Expiration

 

Licensee

 

Licensor

 

Type

 

Number

 

Date

 

 

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------
